Citation Nr: 0430145	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  03-10 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE


Entitlement to compensation benefits under 38 C.F.R. § 1151 
for neck and left arm disabilites. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel





INTRODUCTION

The veteran had active duty from February 1956 to February 
1959.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 RO decision that denied 
entitlement to compensation under 38 C.F.R. § 1151 for neck 
and left arm problems. 

The Board notes that the veteran requested a videoconference 
hearing in his April 2003 substantive appeal.  That request 
was withdrawn by the veteran later that same month.  

Additionally, the Board notes that the veteran was 
represented by the Veterans of Foreign Wars of the United 
States (VFW).  In a July 2003 notation, the RO reported that 
the VFW was no longer available at the Pittsburgh VARO.  It 
is unclear whether the veteran is represented at this time.  

The instant matter is being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran and his representative, if any, if further 
action is required on his part.


REMAND

The veteran seeks compensation under 38 U.S.C.A. § 1151, 
claiming that he sustained additional neck and left arm 
disabilities as a result of a September 2002 surgical 
procedure performed at the Pittsburgh VA Medical Center 
(VAMC).  

In support of his claim, VA has obtained treatment records 
dated from October 2001 to December 2002 from the VAMC in 
Pittsburgh and Altoona, as well as, a January 2003 physical 
therapy summary from the Therapy Works of Clearfield 
Hospital.  This evidence reflects the veteran's symptoms of 
pain in the left shoulder and neck, numbness and loss of 
movement in the left shoulder, and decreased motion in the 
left arm and hand.  

As a preliminary matter, it is noted that because the 
veteran's claim for compensation under 38 U.S.C.A. § 1151 was 
filed after October 1, 1997, the current version of that 
statute and its implementing regulations are applicable.  See 
VA O.G.C. Prec. Op. No. 40- 97, 63 Fed. Reg. 31263 (1998).

These provisions provide that compensation shall be awarded 
for a qualifying additional disability in the same manner as 
if such additional disability or death were service- 
connected.  A disability is a qualifying additional 
disability if it was not the result of the veteran's willful 
misconduct and (1) the disability was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by VA, and the 
proximate cause of the disability was (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or (B) an event not reasonably foreseeable.

Regardless, compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered. 38 C.F.R. § 3.358(c)(3) (2002).

Also, in a VA treatment record dated in October 2002, the 
veteran reported receiving Social Security Administration 
(SSA) disability benefits.  The record does not contain any 
disability determination letter, and there is no record of 
clinical evaluations pertaining to an award of Social 
Security Administration (SSA) disability benefits.  As these 
records are relevant to the claim at issue in this appeal, VA 
has a duty to assist in gathering complete SSA records when 
put on notice that the appellant is receiving those benefits.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Masors v. 
Derwinski, 2 Vet. App. 180 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
non-VA doctors medical records pertaining 
to treatment for residuals of cervical 
laminectomies with bilateral 
foraminotomies since September 2002 which 
have not been previously submitted.  

2.  The RO should request the VA medical 
facilities in Pittsburgh and Altoona to 
furnish copies of any additional treatment 
records covering the period from December 
2002 to the present.

3.  The RO should take appropriate steps 
to obtain a copy of the SSA decision 
awarding disability benefits and the 
evidence on which that decision was based.

4.  Thereafter, A VA examination should be 
conducted by a neurologist who was not 
involved in the September 2002 treatment 
to determine the nature and severity of 
the residuals of C3-C5 cervical 
laminectomies with bilateral C4-C5, C5-C6 
foraminotomies performed at the VA medical 
facility in September 2002.  The claims 
file must be made available for the 
examiner to review and the examination 
report should reflect that such review was 
accomplished.  

Following the examination, it is requested 
that the specialist render an opinion as 
to whether it is as likely as not that the 
veteran developed additional disability, 
as a result of treatment rendered at the 
VA medical facility for the cervical spine 
disorder, to include surgery, in September 
2002.

If the examiner finds additional 
disability(ies) said disability(ies) 
should be identified and the examiner 
should furnish an opinion as to whether it 
is as likely as not that the such 
additional disability was caused by 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance on the part of VA or an event not 
reasonably foreseeable.  A complete 
rational for any opinion expressed should 
be included in the report.

5.  After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate the appellant's 
claim.  If any benefit sought continues to 
be denied, the RO should issue a 
Supplemental Statement of the Case to the 
veteran and his representative and afford 
them an opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
ROBERT P. REGAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




